     Case 1:15-cv-05235-ARR-PK Document 303 Filed 07/30/19 Page 1 of 1 PageID #: 6767
                               HAMBURGER, MAXSON, YAFFE &MCNALLY,                 LLP
                                                      A ITORNEYS AT LAW
                                               225 BROADHOLLOW ROAD, SUITE 301E
                                                    MELVILLE, NEW YORK 11747
RICHARD HAMBURGER                                         631.694.2400
rhamburger@hmylaw.com                                   FAX: 631.694.1376
                                                          HMYLAW.COM


                                                            July 30, 2019


       VIAECF

       Hon. Cheryl L. Pollak, Magistrate Judge
       U.S. Eastern District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201

                             Re:        Toussie v. Allstate Insurance Company
                                        Case No.: 15-CV-05235 (ARR)(CLP)

       Dear Judge Pollak,

                   I write on behalf of my client, plaintiff Laura Toussie, who advises me that she
       knows nothing about the removal of the boxes from the CFASS storage facility, except that
       a large number of boxes arrived and are being stored at her house at 290 Exeter Street,
       Brooklyn.

                                                            Respectfully,


                                                          ~~Richard Hamburger
       /le

       c:        Via ECF:
                 Gary Meyerhoff, Esq.
                 Brendan E. Zahner, Esq.
                 Fredrick P. Stern, Esq.
                 Joseph A. Patella, Esq.




       RH to Pollak - 2019.07 .30.wpd
